Citation Nr: 0800399	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pes planus with plantar 
fasciitis, both feet (foot disorder).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1994 to 
January 1995.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a February 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied the 
veteran's claim for service connection.  The veteran 
testified at a hearing in November 2007 before the 
undersigned Veterans Law Judge.  

It appears the veteran may have filed a claim for service 
connection in 1995, but the claims file contains no records 
on any such claim.  The Board will treat this as a new claim 
for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's enlistment examination, dated May 1994, noted 
pes planus, mild, asymptomatic.  In January 1995, the veteran 
was discharged from service as she was unable to perform 
military duties due to pain in her arches, diagnosed as pes 
planus with plantar fasciitis, both feet.  Although a VA 
examination was performed in November 1995, the examination 
did not address whether the veteran's foot disorder 
permanently increased in severity beyond the natural 
progression of the disease.  The veteran states that her foot 
disorder has persisted and that she still experiences 
symptoms today.  A new examination is needed.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the 
claim).

The veteran has not yet received notice on the evidence 
needed to support a claim that her foot disorder was 
aggravated in service.  Such notice should be provided.



Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA)notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be provided 
to the veteran, including a description 
of the provisions of the VCAA, notice 
of the evidence required to 
substantiate the claim, and notice of 
the veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  In particular, the 
notice should advise the veteran as to 
the evidence necessary to prove that 
her foot disorder was aggravated in 
service.

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.  The examiner 
should comment on whether the veteran's 
foot disorder was aggravated in active 
service or increased in severity during 
active service.  If there was a 
measurable increase in severity, the 
examiner should opine as to whether the 
permanent increase in severity was due 
to the natural progression of the 
disability.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  It should be treated as 
a new claim for service connection.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

